Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In response to the examiner’s amendment, the status of the claims are as follows:
Claims 1, 3 – 5, 7, 8, 10 – 12, 14, 15, and 17 – 19 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on July 22, 2021, followed up with an interview on July 28, 2021, and additional phone calls on July 29, 2021.  The examiner explained what amendments needed to be provided in order to place the application in condition for allowance and made a final phone call on August 4, 2021 requesting the authorization for an examiner’s amendment to make the necessary changes.  Attached are amendments proposed by the applicant, which did not include the subject matter that was being requested by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With regards to patent eligibility, the claimed invention integrates itself into a practical application as the additional elements, in combination, are directed towards the management of a blockchain.  The claimed invention utilizes the additional elements that comprise the blockchain environment in order to execute a smart contract so as to perform events in a workflow and monitor the status of events and determine whether an event fails to meet a requirement and, in response, suspend the execution of the blockchain.
With regards to the prior art of record, see the Patent Trial and Appeal Board’s decision mailed on December 2, 2020.  Additionally, the prior art of record fails to disclose, suggest, or make obvious for one of ordinary skill in the art to provide a smart contract and blockchain system and method that analyzes system policies for particular events in order to identify a level or risk associated with the event and comparing the risk threshold in order to prevent the event from being stored in the blockchain, suspend execution of the smart contract on the blockchain peer, and transmit a notification to a contract member.  Although the prior art of record discloses preventing execution of a particular task or notifying a user regarding the level of risk passing a threshold, the prior art of record does not make it obvious to combine all of these elements together, in addition to preventing the event from being stored on a blockchain peer.
Claims 1, 8, and 15 received on June 24, 2021 have been replaced with the following:

1.	A method, comprising: 
identifying, via a contract auditor, contract terms and a metric configuration associated with a smart contract stored in a blockchain; 
receiving, via the contract auditor, a notification of an event logged in the blockchain, the event being part of the metric configuration and performed by a contract member; 
determining, via the contract auditor, whether the event supports requirements of the smart contract; 
determining, via the contract auditor, whether a smart contract policy in the smart contract matches a system policy;
 identifying, via the contract auditor, that the requirements of the smart contract are supported by the event or that the smart contract policy matches the system policy; 
identifying, via the contract auditor, a level of risk associated with the event based on one or more variables of the event that are different than previously agreed upon variables that are stored in the smart contract; 
comparing, via the contract auditor, the identified level of risk to a threshold level of risk stored in the blockchain; and 
in response to the identified level of risk being greater than the threshold level of risk, preventing the event from being stored in the blockchain, suspending execution of the smart contract on the blockchain peer, and transmitting, via the contract auditor, an alert to the blockchain indicating that the identified level of risk is greater than or equal to the threshold level of risk and an identification of the one or more variables, wherein the alert causes the blockchain to transmit a notification to the contract member.
8.	An apparatus, comprising: 
a processor configured to: 
identify contract terms and a metric configuration associated with a smart contract stored in a blockchain; 
receive a notification of an event logged in the blockchain, the event being part of the metric configuration and performed by a contract member; 
determine whether the event supports requirements of the smart contract; 
determine whether a smart contract policy in the smart contract matches a system policy; 
identify that the requirements of the smart contract are supported by the event or that the smart contract policy matches the system policy;
identify a level of risk associated with the event based on one or more variables of the event that are different than previously agreed upon variables that are stored in the smart contract; 
compare the identified level of risk to a threshold level of risk stored in the blockchain; and 
in response to the identified level of risk being greater than the threshold level of risk, prevent the event from being stored in the blockchain, suspend execution of the smart contract on the blockchain peer, and transmit an alert to the blockchain indicating that the identified level of risk is greater than or equal to the threshold level of risk and an identification of the one or more variables, wherein the alert causes the blockchain to transmit a notification to the contract member.
15.	A non-transitory computer readable storage medium configured to store at least one instruction that when executed by a processor cause the processor to perform: 
identifying, via a contract auditor, contract terms and a metric configuration associated with a smart contract stored in a blockchain; 
receiving, via the contract auditor, a notification of an event logged in the blockchain, the event being part of the metric configuration and performed by a contract member; 
determining, via the contract auditor, whether the event supports requirements of the smart contract; 
determining, via the contract auditor, whether a smart contract policy in the smart contract matches a system policy; 
identifying, via the contract auditor, that the requirements of the smart contract are supported by the event or that the smart contract policy matches the system policy; 
identifying, via the contract auditor, a level of risk associated with the event based on one or more variables of the event that are different than previously agreed upon variables that are stored in the smart contract; 
comparing, via the contract auditor, the identified level of risk to a threshold level of risk stored in the blockchain; and 
in response to the identified level of risk being greater than the threshold level of risk, preventing the event from being stored in the blockchain, suspending execution of the smart contract on the blockchain peer, and transmitting, via the contract auditor, an alert to the blockchain indicating that the identified level of risk is greater than or equal to the threshold level of risk and an identification of the one or more variables, wherein the alert causes the blockchain to transmit a notification to the contract member.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Manning et al. (Distributed Ledger Technology: in securities clearing and settlement: some issues); Wright et al. (GB 1603114 A); Christidis et al. (US PGPub 2018/0089638 A1) – which are directed towards the utilization of smart contracts in a blockchain and their execution, as well as monitoring the transactions associated with the smart contracts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/5/2021